Citation Nr: 1726931	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by vision problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2014, the Veteran attended a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  However, since that time the VLJ who conducted the November 2014 Board hearing retired.  In June 2017, the Board advised the Veteran of the option for another hearing.  However, the Veteran recently responded through his appointed representative that he did not wish to attend another Board hearing, and asked that his case be considered based on the evidence of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

Although further delay is unfortunate, the Board finds additional development is required before the Veteran's claim is decided.  By way of a brief background, the Veteran initiated a claim for service connection for an eye disability in August 2012.  In support of this claim, the Veteran has reported that during his period of active duty he was stationed in France, where he was required to work as a quartermaster.  He stated that while there he was routinely exposed to very bright lights while unloading trailers.  The Veteran also reported experiencing both a burning sensation in his eyes and headaches after exposure to the bright lights.  His service treatment records show treatment for headaches and eye strain, and the Veteran is certainly competent to report his burning eyes.  The Veteran has also reported that he initially experienced redness in his eyes in service, which has persisted chronically since that time.  During his November 2014 Board hearing, the Veteran stated he was told to wash his eyes out with water, and was provided aspirin for his headaches.  

The Veteran underwent a VA eye examination in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the above-noted examination, the Veteran was diagnosed with macular degeneration, cataracts, dry eye syndrome, and blepharitis.  However, the VA examiner indicated the Veteran's slight decrease in vision is due to his dry eyes and cataracts, and she also stated the Veteran was never diagnosed with any eye or vision problems in service except refractive error.  As such, the examiner concluded the Veteran's disabilities were unrelated to service.  The examiner wholly failed to comment on the Veteran's macular degeneration or blepharitis.  Additionally, in a May 2016 remand, the Board requested an addendum medical opinion from the examiner.  In particular, the examiner was asked to comment on the Veteran's reports of burning red eyes, blurry vision, and headaches he experienced in service, as well as his exposure to bright lights in service.  

In response, the examiner merely restated her prior opinion, and added an additional statement indicating "there is no evidence in the literature relating exposure to artificial lights and the development of dry eyes or cataracts."  The examiner has neither explained her conclusions, nor answered the questions posed by the Board's May 2016 remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this respect, it appears the examiner did not factually appreciate the Veteran's reports of symptom manifestation in this case.  Specifically, the examiner has not explained how or why the Veteran's competently reported symptoms of dry, burning, and red eyes could not be attributable to any of his currently diagnosed disabilities.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the originating agency should obtain an addendum medical opinion.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then obtain an addendum medical opinion from the examiner who conducted the Veteran's June 2015 eye examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's macular degeneration, blepharitis, dry eye syndrome, or cataracts either had an onset or is otherwise etiologically related to service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of dry, burning, and red eyes in service, which have worsened over time.  If the examiner is unable to provide any required opinions, she should explain why.

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Undertake any other development determined to be warranted. 

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the Appeals Management Office.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




